         Case 2:20-cr-00270-GJP Document 47 Filed 07/26/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

       v.                                               CRIMINAL ACTION
                                                        NO. 20-270
 PETER FRATUS


                                       ORDER

      AND NOW, this 26th day of July 2021, upon consideration of the Government’s

Motion in Limine to introduce evidence of prior acts pursuant to Federal Rule of

Evidence 404(b) (ECF 17) and the Defendant’s Response (ECF 20), it is hereby

ORDERED that the Motion is GRANTED in part and DENIED in part for the

reasons set forth in the accompanying Memorandum.




                                               BY THE COURT:




                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.




                                           1
